IN THE SUPREME COURT OF THE STATE OF NEVADA


                    IN THE MATTER OF THE ESTATE OF                         No. 85255
                    STEVEN L. BACLET, DECEASED.
                                                                                       .00E   rst...

                                                                                              Est
                    JEFFREY BACLET,
                                             Appellant,
                                                                                SEP 3 Ci 202.1
                                 vs.
                    ROSALIE BACLET,
                                             Respondent.

                                         ORDER DISMISSING APPEAL

                                This is a pro se appeal from a district court order granting a
                    motion to expunge a lis pendens. Second Judicial District Court, Washoe
                    County; Connie J. Steinheimer, Judge.
                                Review of the documents submitted to this court pursuant to
                    NRAP 3(g) reveals a jurisdictional defect. Specifically, it does not appear
                    that the challenged order is substantively appealable, as no statute or rule
                    authorizes an appeal from an order expunging a lis pendens. NRAP 3A(b);
                    Taylor Constr. Co. v. Hilton Hotels Corp., 100 Nev. 207, 209, 678 P.2d 1152,
                    1153 (1984) (recognizing that, generally, this court has jurisdiction to
                    consider an appeal only when the appeal is authorized by statute or court
                    rule).
                                This court lacks jurisdiction and
                                ORDERS this appeal DISMISSED.



                                            Hardesty


                                              , J.                                            J.
                    Stiglich                                  Herndon
SUPREME COURT
     OF
       NEVADA

4u,   14.47A    s
                                                                                 Z 2 - 30 cf 0         (
                    cc:   Hon. Connie J. Steinheimer, District Judge
                          Jeffrey Baclet
                          Robertson, Johnson, Miller & Williamson
                          Washoe District Court Clerk




SUPREME COURT
       OF
    NEVADA


oh 1447A        •